Citation Nr: 0620910	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-40 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  The veteran's case 
file subsequently was transferred to RO in Buffalo, New York.

In March 2006, to support his claim, the veteran testified at 
a video conference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.

Regrettably, however, because of the need for further 
development of the evidence, this case is being REMANDED to 
the RO via the Appeals Management Center (AMC).  VA will 
notify the veteran if further action is required on his part.


REMAND

According to 38 C.F.R. § 3.304(f) (2005), service connection 
for PTSD requires:  (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).


If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where, conversely, a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Despite an August 2003 VA psychiatric consultation note 
indicating the veteran reported having been involved in 
"some combat," the veteran does not appear to be contending 
that he is a combat veteran for purposes of establishing his 
entitlement to service connection for PTSD.  And while his DD 
Form 214 confirms he served in Vietnam, he was not awarded 
any medals indicative of combat.  


His military occupational specialty (MOS) was photo 
laboratory specialist.  So as there is no objective evidence 
showing combat participation by him, the law requires that 
his claimed stressor be corroborated by evidence other than 
his lay testimony or the diagnosis of PTSD.

In support of his claim for service connection for PTSD, the 
veteran has reported that while stationed in Ahn Kee his unit 
was subjected to mortar and rocket attacks 3-4 times a week.  
See VA Form 21-4138, dated in August 2003.  He also alleged 
that on a night in May 1967 there was an explosion at his 
Bong Song base that destroyed vehicles and planes, and 
injured a few men.  See VA Form 21-4138, dated in March 2004, 
and his VA Form 9, dated in November 2004.  [He also claimed 
that he witnessed two soldiers die on a beach after drinking 
poisoned soda; however, this claim is unverifiable as he has 
offered no information that could lead to its corroboration.]  
His personnel records show he served in Vietnam from July 19, 
1966 to July 12, 1967 and was assigned to the "11th (GS) Avn 
Co 1st Cav Div (Air)."  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran need not corroborate a 
noncombat stressor of enemy rocket attacks on an air base 
where his unit was stationed with evidence of his physical 
proximity to, or firsthand experience with, the attacks, but 
rather that his presence with the unit at the time the 
attacks occurred corroborates his statement that he 
experienced the attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also Suozzi v. Brown, 
10 Vet. App. 307 (1997), wherein the Court held that a 
veteran need not corroborate every detail of his account of 
his personal participation in an attack.

The report of an August 2003 VA examination and records of 
ongoing individual and group counseling at the Rochester Vet 
Center during 2003 and 2004 show the veteran has a diagnosis 
of PTSD.  But there is no supporting stressor and opinion 
linking his current diagnosis to the alleged events 
coincident with his military service.

Given the Court's judicial rulings in Pentecost and Suozzi, 
the AMC should ask the U.S. Army and Joint Services Records 
Research Center (JSRRC) to attempt to verify whether the 
veteran's unit came under enemy fire during the period he was 
assigned to the unit, as confirmed by his service personnel 
records.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information 
or evidence needed to establish a 
disability rating and an effective date 
for the claim on appeal, as recently 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain any and all unit reports, 
morning reports, lessons learned and 
operating reports for the "11th Avn Co 
1st Cav Div" for the period 
April-June 1967.  [This is an attempt 
to confirm the explosion alleged to 
have happened in May 1967.]  Complete 
any and all follow-up actions necessary 
as directed by the NPRC or service 
department.

3.  Prepare a letter asking the JSRRC 
to provide any available information 
that might corroborate the veteran's 
claimed stressor in service.  In 
particular, any reports documenting 
that his unit (11th Avn Co 1st Cav Div) 
was exposed to small arms or mortar 
attacks in Vietnam during the period 
July 1966 to July 1967.  The RO should 
include copies of personnel records 
showing the veteran's service dates, 
duties, and units of assignment, etc.

4.  After that, if it is determined the 
record establishes the existence of a 
stressor or stressors related to 
military service, the veteran should be 
scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD as a consequence.  The examiner 
should indicate whether the veteran 
satisfies the DSM-IV criteria for a 
diagnosis of PTSD and, if he does, 
render a medical opinion as to whether 
it is at least as likely as not (i.e., 
50 percent or greater probability) that 
the diagnosed PTSD is a result of the 
established stressors in service.  
(Note: only the stressors that 
are independently verified, or 
determined relate to a combat 
situation, can serve as grounds for the 
diagnosis of PTSD).

5.  Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  If 
this claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


